UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K/A x ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended April 30, 2008 Commission File # 000-27397 INOVA TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0204280 (IRS Employer Identification Number) 233 Wilshire Boulevard, Suite 400, Santa Monica, California 90401 (Address of principal executive offices)(Zip Code) 800-757-9808 (Registrant's telephone no., including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT: COMMON STOCK, $0. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Revenues for year ended April 30, 2008: $5,442,402 Number of shares of the registrant's common stock outstanding as of August 1, 2008 was: 47,845,585. DOCUMENTS INCORPORATED BY REFERENCE Transitional Small Business Disclosure Format (Check one): Yes x; No o This filing amends our Annual Report on Form 10-KSB for the year ended April 30, 2008, previously filed on August 13, 2008. Specifically, (1) To record change in fair value of derivatives liabilities resulting from reclassification of put warrants (2) To record additional debt discount amortization as a result of derivative liabilities resulting from reclassification of put warrants (3) To record expense for a previously unrecorded liability and common stock issuance (4) To record additional net loss as a result items above (5) To record issuance of common stock previously unrecorded ii Inova Technology Inc. Form 10-KSB TABLE OF CONTENTS PART I Item 1. Description of Business 1 Item 2. Description of Property 1 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 PART II Item 5. Market for Common Equity and Related Stockholder Matters 2 Item 6. Management’s Discussion and Analysis or Plan of Operations 2 Item 7. Financial Statements 4 Item 8. Controls and Procedures 27 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; 29 Item 10. Executive Compensation 30 Item 11. Security Ownership of Certain Beneficial Owners and Management 31 Item 12. Certain Relationships and Related Transactions 32 Item 13. Exhibits 32 Item 14. Principal Accountant Fees and Services 32 iii PART I Item 1 Description of Business Organization and History of the Company Inova Technology Inc. (the “Company”) was incorporated in Nevada in 1997, as Newsgurus.com, Inc. The company changed its name to Secure Enterprise Solutions Inc. in 2002, then to Edgetech Services Inc. In 2007, the Company assumed its present name of Inova Technology, Inc. In 2005, Edgetech entered into an agreement with the shareholders of Web’s Biggest, Inc., Mr. Xavier Roy of Los Angeles, California, and Advisors LLC, (collectively, “Web’s Biggest”) which resulted in Edgetech issuing 25,000,000 convertible preferred shares to the shareholders of Web’s Biggest in consideration for 100% of the outstanding capital of Web’s Biggest and $250,000 be used for general working capital of Edgetech. In 2006, Edgetech bought certain assets of Data Management, Inc., a Nevada corporation in exchange for 1,250,000 convertible preferred shares. The convertible shares used to acquire it represented approximately 90% of the voting stock of Edgetech on a fully diluted basis. Concurrently, Edgetech sold its wholly-owned subsidiary, Web’s Biggest Limited, to Advisors LLC in exchange for 1,250,000 convertible preferred shares of Edgetech Services, Inc. held by Advisors LLC. The 1,250,000 convertible preferred shares given to buy Data Management were the same 1,250,000 convertible preferred shares received from the sale of Web’s Biggest. Prior to these transactions described above, the Company was controlled by Advisors LLC, an entity related to Mr. Paul Aunger, an officer and director of the registrant. When the transactions described above were completed, this resulted in a change of control of the Company and the controlling shareholder became Southbase International Ltd., an entity related to Mr. Adam Radly, an officer and director of the Company. Prior to these transactions, the unaffiliated shareholders of the Company owned approximately 10% of the Registrant and they continued to own approximately 10% of the Company on a fully diluted basis. On May 1, 2007, Inova also acquired RightTag Inc., a manufacturer of radio frequency identification (“RFID”) products. On December 21, 2007, Inova acquired Texas-based Desert Communications (“Desert”) for $5.9 million ($3.3 million paid in cash and $2.6 million to be paid under notes payable). Description of the Company’s Business Inova is a technology holding company. Inova has four subsidiaries. These subsidiaries and their respective businesses are listed below: Subsidiary/Division Business Edgetech Services Inc. IT services and consulting Data Management Inc. (dormant) Government consulting and Procurement RightTag, Inc. Manufacturer of radio frequency identification (RFID) Products Desert Communications, Inc. IT consulting and sales of computer systems Item 2. Description of Property. Inova does not own any property. 1 Item 3. Legal Proceedings None Item 4. Submission of Matters to a Vote of Security Holders and Small Business Issuer Purchases of Securities. No matters were submitted to a vote of security holders through solicitation or otherwise during the fourth quarter of the fiscal year covered by this report. PART II. Item 5. Market for Common Equity and Related Stockholder Matters. The Company’s common stock is traded on the pink pages under the symbol “IVTH.PK” Our CUSIP No. is 45776L100. The following table lists the high and low closing sales prices for each quarter on the OTCBB for our common shares for the past two fiscal years. The below quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 30-Apr-08 31-Jan-08 31-Oct-07 31-Jul-07 30-Apr-07 0 31-Jan-07 31-Oct-06 31-Jul-06 There are no restrictions that limit our ability to pay dividends on our common stock. We have not declared any dividends since incorporation and we do not anticipate doing so in the foreseeable future. Our present policy is to retain future earnings for use in our operations and expansion of our business. Item 6. Management’s Discussion and Analysis or Plan of Operation The information contained in this Management's Discussion and Analysis of Financial Condition and Results of Operation contains "forward looking statements." Actual results may materially differ from those projected in the forward looking statements as a result of certain risks and uncertainties set forth in this report. Although our management believes that the assumptions made and expectations reflected in the forward looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual future results will not be materially different from the expectations expressed in this Annual Report. The following discussion should be read in conjunction with the Company’s Consolidated Financial Statements. 2 RESULTS OF OPERATIONS FOR THE TWELVE MONTH PERIOD ENDED APRIL 30, 2008 Total revenues (net sales) increased from $1,615,187 for the twelve month period ending April 2007 to $5,442,402 for the twelve-month period ending April 30, 2008. This is primarily the result of revenues produced from the acquisition of Desert Communications. Desert was acquired on December 21, 2007 therefore the revenue for Inova for the 12 months ending April 30 2008 only includes revenue from Desert for the period from December 21, 2007 to April 30, 2008. The Company’s selling, general and administrative expenses increased from $1,361,355 for the twelve months ending April 30, 2007 to $2,246,959 for the same period in 2008. This is primarily the result of the expenses from Desert. Last fiscal year, the Company reported a net loss from continuing operations in the amount of $1,506,927; this loss decreased to $1,450,190 for the fiscal year ended April 30, 2008. The Company expects revenues to continue to increase as a result of the acquisition of Desert. In addition, once the Company pays off the debt incurred to acquire Desert, cash flow should improve considerably. LIQUIDITY AND CAPITAL RESOURCES Our operating activities for the twelve months ended April 30, 2008, did not generate adequate cash to meet our operating needs and were partly funded by our borrowing of cash from related parties. As of April 30, 2008, we had cash and cash equivalents totaling $12,167 and total current assets were $3,647,816, total current liabilities were $10,041,560 and total stockholders’ equity was $397,764. Management believes existing cash together with any cash generated from operations will be not be sufficient to meet normal operating requirements including capital expenditures for the next twelve months. We may need to sell additional equity or debt securities or obtain credit facilities to further enhance our liquidity position and/or finance acquisitions, and the sale of additional equity securities could result in additional dilution to our stockholders. OFF-BALANCE SHEET ARRANGEMENTS None. 3 Item 7. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Inova Technology, Inc. Santa Monica, California We have audited the accompanying consolidated balance sheets of Inova Technology, Inc. as of April 30, 2008 and 2007 and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years ended April 30, 2008 and 2007. These consolidated financial statements are the responsibility of Inova’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Inova as of April 30, 2008 and 2007 and the results of its consolidated operations and its consolidated cash flows for the periods described in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 19 to the consolidated financial statements, the Company has restated its financial statements for the year ended April 30, 2008 related to the accounting for put warrants and other errors. As discussed in Note 3 to the consolidated financial statements, the accompanying consolidated financial statements have been prepared assuming that Inova will continue as a going concern. Inova requires significant amount of cash in its operations and does not have sufficient cash to fund its operations for the next twelve months, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MALONEBAILEY, LLP www.malone-bailey.com Houston, Texas August 13, 2008 except for Notes 3, 7, 8, 14, 15 and 19 which are dated as of April 15, 2011 4 INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS April 30, 2008 Restated April 30, 2007 ASSETS Current assets Cash $ $ Restricted cash - escrow - Accounts receivable Contract receivables, net of allowance of $21,822 and $21,832 - Inventory - Cost in excess of billing - Deferred financing costs Prepaid and other current assets - Total current assets Fixed assets, net Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred income - Derivative liabilities Notes payable - related parties Notes payable, net of unamortized discount of $845,095 - Total current liabilities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Convertible preferred stock, $.001 par; 25,000,000 shares authorized 4,951,000 issued and outstanding Common stock, $0.001 par value; 150,000,000 shares authorized; 30,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements 5 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended April 30, 2008 and 2007 Restated CASH FLOWS OPERATING ACTIVITIES Net loss $ ) $ ) Loss from discontinued operations - Adjustments to reconcile net income (loss) to net cash ) ) provided by (used in) operating activities: Bad debt expense - Depreciation expense Amortization expense - loan discounts anddeferred financing costs - Amortization expense - intangible Management fees - Goodwill impairment - Derivative loss - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) - Cost in excess of billing - Prepaid expenses and other current assets ) - Accounts payable and accrued expenses Deferred income - NET CASH PROVIDED BY OPERATING ACTIVITIES OF CONTINUING OPERATIONS NET CASH USED IN OPERATING ACTIVITIES OF DISCONTINUED OPERATIONS - ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOW INVESTING ACTIVITIES Purchase of RightTag - ) Purchase of Desert Communications ) - Purchase of fixed assets ) - NET CASH USED IN INVESTING ACTIVITIES OF CONTINUING OPERATIONS ) ) NET CASH PROVIDED BY INVESTING ACTIVITIES CONTINUED OPERATIONS - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROMFINANCING ACTIVITIES Proceeds from notes payable - Repayments made on notes payable ) Proceeds from notes payable - related parties Repayments made on notes payable - related parties ) ) Capital contributions made by related party - Sale of treasury stock - NET CASH PROVIDED BY FINANCING ACTIVITIES OF CONTINUING OPERATIONS NET EFFECT OF EXCHANGE RATES ON CASH ) NET CHANGE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $ $ Income taxes paid $
